The defendant omitted to take an assignment of the certificate, but left that in the hands of Lindsay; and until a grant is issued for the land, the State can sustain an action of ejectment. By force of the act, the purchaser who gets a certificate has the right to institute that action in the name of the State.
The defendant took a deed of bargain and sale from Lindsay, which was never proved and registered, and, without registration in the county where the land lies, no conveyance for land, in what manner or form soever drawn, shall be good and available in law. Rev. State., 224. The deed, if it had not been lost or destroyed, could not have been read in evidence for the defendant, either to show title in him or to work an estoppel.
PER CURIAM.                                   Affirmed.
(155)